NUMBER 13-15-00123-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

LUCAS MORIN,                                                          APPELLANT,

                                          v.

THE STATE OF TEXAS,                                                     APPELLEE.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


            SUPPLEMENTAL ORDER OF ABATEMENT
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was received by this Court on July 5, 2016. Upon review of the appellant’s brief,

we noted that the brief contains numerous formal defects and the case has not been

properly presented. See TEX. R. APP. P. 38.9. On July 6, 2016, the Clerk of this Court
notified appellant’s counsel that the brief did not comply with Texas Rules of Appellate

Procedure 9.4(d),(i), 9.5(e)(2), and 38.1(a),(d), and (g). We requested that appellant’s

counsel file an amended brief within ten days. More than ten days have passed and

appellant’s counsel has not filed an amended brief.

         Accordingly, under the authority of Texas Rule of Appellate Procedure 38.9(a) and

(b), we STRIKE appellant’s brief and ABATE this matter to allow appellant to redraw the

brief.   Appellant is hereby ORDERED to file an amended brief with this Court that

complies with the above rules within fifteen days from the date of this order.             In

accordance with Rule 38.1, the facts pertinent to the appeal and the issues and argument

presented in the brief must be clear and concise, and the brief must be supported by

record references.

         If appellant files an amended brief that fails to comply with this order of the Court

and the Texas Rules of Appellate Procedure, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief. See

id. 38.9(a). We are cognizant that appellant’s counsel is representing the appellant on a

pro bono basis, but we must proceed as necessary to protect appellant’s rights on appeal

and to obtain a satisfactory submission of the case. This appeal will be reinstated upon

the expiration of fifteen days from the date of this order, or the date that appellant’s

amended brief is filed, whichever occurs first.

         It is so ordered.

                                                   PER CURIAM




                                               2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of August, 2016.




                            3